Citation Nr: 0702266	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  06-04 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1940 to July 
1945.  He served in World War II and was awarded the Silver 
Star, Bronze Star, Combat Infantryman Badge, and Purple 
Heart.  He died in September 2004.  The appellant is his 
surviving spouse. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).

Procedural history

In October 2004, the RO received the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The June 2005 rating decision denied the 
claim, and the appellant duly perfected an appeal.

The appellant presented testimony before the undersigned 
Veterans Law Judge at the RO in October 2006.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.  The appellant submitted additional evidence 
directly to the Board at the hearing.  She has waived review 
of this evidence by the RO.  See 38 C.F.R. § 20.1304 (2006).  

The record also reflects that during the hearing a motion to 
advance the case on the docket was made by the appellant's 
representative.  Taking into consideration the appellant's 
advanced age, her motion for advancement on the docket was 
granted.  See 38 C.F.R. § 20.900(c) (2006).

Issues not on appeal

The June 2005 rating decision also denied the appellant 
entitlement to accrued benefits.  Entitlement to dependency 
and indemnity compensation (DIC) benefits under the 
provisions of 38 U.S.C.A. § 1318 was also denied by a May 
2006 rating decision.  To the Board's knowledge, the veteran 
has not disagreed with either of those decisions, and matters 
of entitlement to accrued benefits and DIC benefits under 38 
U.S.C.A. § 1318 are therefore not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  The veteran died in September 2004 at the age of 83; his 
death certificate lists the immediate cause of death as 
respiratory failure due to chronic obstructive pulmonary 
disease (COPD), with coronary artery disease listed as a 
contributory cause of death.  No autopsy was performed.

2.  At the time of his death, the veteran was service 
connected for injury to Muscle Group XVII, evaluated as 20 
percent disabling; residuals of a shrapnel injury to the 
right upper arm and shoulder, evaluated as 20 percent 
disabling; injury to Muscle Group XIII, evaluated as 10 
percent disabling; post-traumatic stress disorder (PTSD), 
evaluated as 10 percent disabling, injury to Muscle Group XI, 
evaluated as 10 percent disabling; malaria residuals, 
evaluated as noncompensable disabling; and injuries to the 
left elbow, right ankle and left scapula, each evaluated as 
noncompensably disabling.  A combined 60 percent disability 
rating was in effect since September 14, 1998, as was the 
award of a total disability rating based upon individual 
unemployability (TDIU).

3.  A preponderance of the competent medical evidence of 
record demonstrates that the veteran's death was unrelated to 
his military service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection for the 
cause of the veteran's death.  In substance, she contends 
that the respiratory failure and COPD that caused the 
veteran's death was due to his military service.  As a 
possible nexus, she offers the theory that the veteran's 
participation in the testing of experimental chemical 
protective gear led to his respiratory problems, which 
ultimately led to his death.  She also appears to contend, 
without forwarding any specific etiological theories, that 
the veteran's service-connected multiple shell fragment wound 
residuals, malaria, and/or PTSD caused or contributed to his 
fatal respiratory condition.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that a letter was 
sent to the veteran in March 2005 which was specifically 
intended to address the requirements of the VCAA.  The March 
2005 letter from the RO specifically notified the appellant 
that to support a claim for service connection for the cause 
of the veteran's death, the evidence must show that "the 
condition that contributed to the veteran's death was caused 
by injury or disease that began during service."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the March 
2005 VCAA letter, the appellant was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "records from the military, VA 
Medical Centers (including private facilities where VA 
authorized treatment), or the Social Security 
Administration."  She was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including records from "State 
or local governments, private doctors and hospitals, or 
current or former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The March 2005 letter notified the appellant that she "must 
give us enough information about the evidence so that we can 
request it from the person or agency that has it . . . [i]t 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the March 2005 letter instructed the appellant 
to "[c]omplete and return an enclosed VA Form 21-4142, 
Authorization and Consent to Release Information, for each 
heath care provider so that we can obtain treatment 
information.  Provide the names and mailing addresses of each 
health care provider.  You may want to obtain and send us the 
information yourself."  With respect to VA medical records, 
the March 2005 letter instructed the appellant that she 
"must tell us the location of the VA facility, the medical 
conditions treated, and the approximate date of treatment."  

Finally, the RO must request that the claimant provide any 
evidence in her possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The March 2005 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the appellant that she could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the appellant received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the claimant]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, elements (1) and (2) are not at issue.  Element 
(4), degree of disability, is inapplicable in this case as 
such does not apply in cause of death claims. Moreover, 
element (5), effective date, is rendered moot by the Board's 
denial of service connection for the cause of the veteran's 
death herein.  In other words, any lack advisement as to that 
element is meaningless, because an effective date is not, and 
cannot be, assigned in the absence of service connection.  
The appellant's claim was denied based on element (3), the 
relationship between the veteran's death and period of 
service.  As explained above, the appellant has received 
proper VCAA notice as to her obligations, and those of VA, 
with respect to this crucial element.  

Thus, there is no prejudice to the appellant in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
appellant was properly notified of her statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records; 
extensive VA and private treatment records; and the medical 
opinions of E.D., M.D. and I.O., M.D.  The appellant and her 
representative have not identified any outstanding relevant 
evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The appellant engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of her claim, and presented 
testimony at an October 2006 Travel Board hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection - cause of death

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.312 (2006).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2006).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2006).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2006); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2006).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2006).


Service connection - mustard gas exposure

Pursuant to 38 C.F.R. § 3.316, exposure to certain specified 
vesicant agents during active military service, together with 
the subsequent development of certain diseases, is sufficient 
to establish service connection in the following 
circumstances: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service, together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (excluding mesothelioma), or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma, 
or chronic obstructive pulmonary disease (COPD); or (3) full-
body exposure to nitrogen mustard during active military 
service together with the subsequent development of acute 
nonlymphocytic leukemia.  Service connection will not be 
established under this section if there is affirmative 
evidence that establishes a non service-related supervening 
condition or event was the cause of the claimed condition.  
See 38 C.F.R. § 3.316 (2006).

Analysis

As noted above, the appellant essentially contends that the 
veteran's respiratory conditions which ultimately led to his 
death, to include COPD, were related to his participation in 
chemical agent testing while he was in service.  Although she 
has not forwarded a specific theory to the effect that the 
veteran's numerous shell fragment wounds or other service-
connected disabilities caused or contributed to his fatal 
COPD, she does suggest that these disabilities may have 
played a role in the development of that condition.  The 
Board will therefore also address that matter.



Chemical exposure

With respect to the appellant's assertion that the veteran's 
fatal COPD was the result of chemical agent tests and mustard 
gas exposure during service (which appears to be a 
reiteration of the veteran's own contentions made during his 
lifetime), service personnel and medical records contain no 
documentation that the veteran was subject to chemical agent 
tests.  The record does, however, contain correspondence from 
the United States Army Chemical and Biological Defense 
Command (CBDCOM) which confirms that the veteran, as with 
many other soldiers of his era, may have been exposed to tear 
gas or chlorine gas as part of routine gas mask training.  Of 
significance to this case, CBDCOM specifically  noted mustard 
gas testing did not occur at either Camp Blanding or 
Indiantown Gap (the two places were the veteran contended 
such testing occurred) during the relevant time period.  

The only other evidence provided to substantiate this claim 
is a 1993 letter from E.M., an officer in the veteran's 
former unit, who avers that such testing took place.  E.M. 
did not, however, specify the type of chemical agents 
allegedly used.  His statement therefore, does not 
necessarily support appellant's theory that the veteran was 
exposed to mustard gas.  If anything, this letter only 
supports CBDCOM's findings that the veteran may have been 
exposed to chlorine gas and tear gas.  In any event, to the 
extent that E.M.'s statement can be read as contending that 
the veteran was exposed to mustard gas, the Board places far 
greater weight of probative value on the contemporaneous 
service department (CBDCOM) records than on relatively recent 
statements of the veteran's former colleague.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
claimant].

Assuming that the veteran was in fact exposed to tear gas and 
chlorine (but not mustard gas), the medical records do not 
indicate any nexus between such in-service exposure and the 
veteran's respiratory conditions, and ultimately his death.  
Instead, the competent medical evidence of record points to 
the veteran's history of tobacco use, and not his alleged in-
service exposure to chemical agents, as the genesis of his 
fatal COPD.  

Even if exposure to mustard gas were to be assumed (and for 
reasons stated above the Board does not find that the veteran 
was in fact exposed to mustard gas), there is no indication 
that anything but tobacco use ed to his respiratory 
conditions.  See generally 38 C.F.R. § 3.316 (2006) [noting 
that service connection will not be established under the 
presumptive mustard gas provisions if there is affirmative 
evidence that establishes a nonservice-related supervening 
condition or event was the cause of the claimed condition].  

The medical opinions submitted by the appellant in support of 
her claim (those of Drs. I.O. and E.D.) in fact work against 
the claim in that they fail to embrace her theory that 
experimental chemical agent testing in service caused the 
veteran's fatal respiratory condition.  Instead, both Drs. 
I.O and E.D. attributed the veteran's COPD to his years of 
smoking, which started while he was in service.  While Dr. 
I.O. does state that the veteran "was involved in the 
testing of experimental gas masks and anti-gas clothing while 
in service," he concludes by stating "I believe that his 
COPD was a direct result of the smoking habit that began in 
the service, and eventually led to his demise."  Dr. E.D. 
does not even mention the chemical testing and concludes 
that"[the veteran's] death should be considered related to 
his smoking that began in the army and could be directly 
attributed to his service in the 1940's."

The medical opinions provided by the appellant, to the extent 
that they attribute the veteran's health problems to in-
service smoking tobacco products, do not avail her.  The law 
mandates that when, as here, a claim is received by VA after 
June 9, 1998, a disability or death will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to a veteran's use of tobacco 
products during service.  See 38 U.S.C.A. § 1103 (West 2002); 
38 C.F.R. § 3.300(a) (2006).

While the appellant does not base her theory of the veteran's 
COPD and death on his tobacco use, the two medical opinions 
submitted by her make precisely that connection.  Thus, 
tobacco use is the only medically-documented theory of this 
case.  Because the veteran's death occurred (and the 
appellant's claim was filed) after June 9, 1998, service 
connection on the basis of in-service tobacco use is 
precluded.

Service-connected disabilities

The appellant's presentation includes a contention that the 
veteran's service-connected disabilities somehow caused his 
death.

At the time of his death, the veteran was service connected 
for injury to Muscle Group XVII, evaluated as 20 percent 
disabling; residuals of a shrapnel injury to the right upper 
arm and shoulder, evaluated as 20 percent disabling; injury 
to Muscle Group XIII, evaluated as 10 percent disabling; 
post-traumatic stress disorder (PTSD), evaluated as 10 
percent disabling, injury to Muscle Group XI, evaluated as 10 
percent disabling; malaria residuals, evaluated as 
noncompensable disabling; and injuries to the left elbow, 
right ankle and left scapula, each evaluated as 
noncompensably disabling.  A combined 60 percent disability 
rating was in effect since September 14, 1998, as was the 
award of a total disability rating based upon individual 
unemployability (TDIU).

[The Board observes in passing that although the appellant 
also contends that the veteran had "yellow fever" in 
service and that such led to his demise, his service medical 
records fail to reflect diagnosis or treatment of that 
condition.  It appears as though the appellant was in fact 
actually referring to the veteran's in-service treatment for 
malaria, which is a service-connected condition.]

The opinions of Drs. I.O. and E.D., which make no mention of 
any service-connected disability, alone or in combination, as 
a factor in his death, also serve to refute the appellant's 
somewhat vague assertion that the veteran's service-connected 
disabilities (including his multiple shell fragment wounds, 
PTSD, and malaria residuals) contributed to his fatal 
respiratory condition.  Each physician pointed to the 
veteran's tobacco use, and not his service-connected shell 
fragment wounds, PTSD, or malaria, as the cause of his 
demise.

The only evidence in the claims file serving to link the 
veteran's fatal COPD to either his service-connected 
disabilities or alleged chemical testing are the appellant's 
own statements.  It is now well settled, however, that lay 
persons without medical training, such as the appellant, are 
not qualified to render medical opinions regarding matters 
such as the cause of death, which call for specialized 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (2006) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The appellant's 
statements regarding the cause of the veteran's death 
therefore do not represent competent medical evidence.  See 
Voerth v. West, 13 Vet. App. 117, 119 (1999) [unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].

Conclusion

In summary, the competent medical evidence of record 
demonstrates that the veteran's death was the product of his 
smoking history, as opposed to his multiple service-connected 
disabilities or any in-service exposure to chemical agents.  
Because the appellant's claim was filed after June 9, 1998, 
service connection for the residuals of tobacco use is 
precluded, even if such tobacco use began in service.  
See 38 U.S.C.A. § 1103 (West 2002).

For reasons stated above, the Board fins that a preponderance 
of the evidence is against the claim.  Service connection for 
the cause of the veteran's death is therefore not warranted, 
and the benefit sought on appeal is denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


